     JOHN L. BURRIS ESQ., SBN 69888
1
     DEWITT LACY, ESQ., SBN 258789
2    K. CHIKE ODIWE, ESQ., SBN 315109
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    john.burris@johnburrislaw.com
     dewitt.lacy@johnburrislaw.com
7
     chike.odiwe@johnburrislaw.com
8
     Attorneys for Plaintiff
9    RON FRANKLIN
10
                                    UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12

13                                                              STIPULATION AND [PROPOSED] ORDER
     RON FRANKLIN, an individual
                                                                FOR PARTIAL
14                                                              MODIFICATION OF SCHEDULING
                                 Plaintiff,                     ORDER
15

16
            vs.

17
     DENNIS MALLY, individually and in his
18   capacity as an officer for the San Leandro Police
     Department; and DOES 1-50, inclusive,
19
     individually, jointly and severally,
20
                                 Defendants.
21

22          Pursuant to Federal Rules of Civil Procedure Rule 16(b)(4), and the Scheduling Order issued
23   by United States District Judge Haywood S, Gilliam Jr. on September 27, 2018 (the “Scheduling
24   Order”), (ECF 37.) Plaintiff Ron Franklin, and Defendant Dennis Mally by and through undersigned
25   counsel, hereby jointly stipulate and move to modify the Scheduling Order for good cause as follows:
26      1. Pursuant to the Scheduling Order, the cut-off for general discovery is February 25, 2019.
27      2. WHEREAS the parties intended to depose the only known percipient witnesses Jose Nunez,
28          Sergio Macias, and Joana Styx before the discovery cut-off.




                                                         - 1-
1       3. WHEREAS Defendant’s Counsel attempted to set the deposition of the percipient witnesses
2          for February 25, 2019.
3       4. WHEREAS Defendant’s Counsel was unsuccessful in securing the deposition of the
4          percipient witnesses for February 25, 2019.
5       5. WHEREAS Plaintiff’s Counsel has only recently located Joana Styx and Sergio Macias at
6          their new address after retaining a private investigator.
7       6. As a result of the recent location of Joana Styx and Sergio Macias and the need to locate and
8          depose Jose Nunez, the parties request that the discovery closure date be extended to March
9          25, 2019.
10      7. Furthermore, Defendant’s Counsel intends to take the depositions of the paramedics, Travis
11         Crothers and Tom Bowring, who arrived on scene shortly after the incident. The parties
12         request that the discovery cut-off date be extended to March 25, 2019 so that the parties may
13         take the depositions of civilian witnesses Jose Nunez, Sergeo Macias, Joanna Styx and
14         paramedics Travis Crothers and Tom Bowring.
15

16   IT IS RESPECTFULLY REQUESTED AND SO STIPULATED.
17

18                                                             LAW OFFICES OF JOHN L. BURRIS
19
     Dated: February 25, 2019                                   /s K. Chike Odiwe_______________
20                                                              K. Chike Odiwe, Esq.,
                                                                Attorney for Plaintiff
21                                                              RON FRANKLIN
22

23
     DATED: February 28, 2019                      BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
24

25

26

27

28




                                                       - 2-
                                                              /s/ Joanne Tran
1                                                              Gregory M. Fox
                                                               Joanne Tran
2
                                                               Attorneys for the Defendants
                                                               CITY OF SAN LEANDRO and DENNIS
3
                                                               MALLY
4

5

6

7

8

9
                                       ATTORNEY ATTESTATION
10
            I, K. Chike Odiwe, am the ECF user whose identification and password are being used to file
11
     the foregoing documents. Pursuant to Civil Local Rule 5.1(i), I hereby attest that concurrence in the
12
     filing of these documents has been obtained from each of its Signatories.
13

14
     Dated: February 25, 2019                                      /s/ K. Chike Odiwe
15
                                                                   K. Chike Odiwe

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                       - 3-
                                           [PROPOSED] ORDER
1

2          Having considered the parties’ stipulation, the deadline to complete fact discovery is March 25,
3    2019. IT IS SO ORDERED.
4

5
     DATED: 3/1/2019                                                           ______
6                                                THE HONORABLE HAYWOOD S. GILLIAM, JR.
                                                 UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     - 4-
